{¶ 16} As I have noted before, Judge Harsha of the Fourth Appellate District, in a case comparing elements of another statute, has written that "[w]hile this result seems intuitively wrong, the Supreme Court's holding in Rance forces us to affirm the appellant's convictions * * *."16
 {¶ 17} Rance is not just intuitively wrong, it is legally wrong. The Ohio Supreme Court has the law of double jeopardy in jeopardy of disappearing, in addition to the bollix it has made of the related problems of allied offenses and lesser-included offenses.17 It seemed that the supreme court overruled Rance, albeit by implication, in Statev. Fears.18 We so held in State v. Grant,19 which the supreme court declined to review.
 {¶ 18} In State v. McIntosh,20 I wrote, "While an argument can be made that because the syllabus in Rance was not overruled in Fears,Rance is still viable, I prefer to conclude that the Ohio Supreme Court recognized its error; though it would be much better if that court would do so specifically." Even though the court has cited Rance after decidingFears, I believe that is not necessarily sufficient to undo Fears. InFears, the court did not even cite Rance, though surely the court must have been aware of its own prior decisions.
 {¶ 19} Therefore, I dissent and join Justice Lundberg Stratton21
in urging the supreme court to revisit this area and correct its mistakes. The confusion created for the trial and appellate courts of this state should be resolved.
16 State v. McIntosh (2002), 145 Ohio App.3d 567, 582, 763 N.E.2d 704, quoting State v. Shinn (Jun. 14, 2000), 4th Dist. No. 99CA29.
17 State v. Deem (1988), 40 Ohio St.3d 205, 533 N.E.2d 294; State v.Barnes, 94 Ohio St.3d 21, 2002-Ohio-68, 759 N.E.2d 1240, especially Lundberg Stratton, J., dissenting.
18 86 Ohio St.3d 329, 344, 1999-Ohio-111, 715 N.E.2d 136.
19 (Mar. 23, 2001), 1st Dist. No. C-971001, appeal not allowed (2001), 92 Ohio St.3d 1443, 751 N.E.2d 482.
20 (2002), 145 Ohio App.3d 567, 763 N.E.2d 704.
21 State v. Barnes, 94 Ohio St.3d 21, 2002-Ohio-68, 759 N.E.2d 1240
(Lundberg Stratton, J., dissenting). *Page 252